Citation Nr: 0310643	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-23 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for lumbosacral spine 
disc disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1995 to June 1996. 


REMAND

In August 1997, the veteran submitted a Department of 
Veterans Affairs (VA) Form 9, in which the veteran requested 
a hearing before the Board of Veterans' Appeals (Board) at 
the regional office (RO).  Thereafter, in a statement 
received by the RO in February 2001, the veteran instead 
agreed to participate in a videoconference hearing before the 
Board at the RO, and the record reflects that the veteran 
thereafter failed to report for a videoconference hearing 
that had been scheduled in February 2002.  Pursuant to the 
veteran's subsequent request to the Board that such a hearing 
be rescheduled, a new videoconference hearing was scheduled 
for April 22, 2003, and the record reflects a notation that 
the veteran once again failed to report for the hearing.  
However, since it is unclear from the claims folder whether 
the veteran ever received timely notification of the April 
22, 2003 videoconference hearing, the Board finds that it has 
no alternative but to remand this matter for the scheduling 
of another videoconference hearing before the Board.

In light of the procedural history concerning the veteran's 
hearing request, it is imperative that a copy of the notice 
of the new hearing be associated with the claims folder prior 
to the return of this appeal to the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing before the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




